Title: Saturday. 7th.
From: Adams, John
To: 


       Arose late, again. When shall I shake off the shackells of morning slumbers, and arise with the sun? Between sun rise, and Breackfast, I might write, or read, or contemplate, a good deal. I might, before Breakfast, entirely shake off the Drowziness of the Morning, and get my Thoughts into a steady Train, my Imagination raised, my Ambition inflamed, in short every Thing within me and without, into a Preparation for Improvement.—I have some Points of Law to examine to day.
      